 Case 18-18079-elf         Doc 33        Filed 05/10/21 Entered 05/10/21 13:17:32                 Desc Main
                                         Document      Page 1 of 2
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Charles Greif
                                 Debtor(s)                                           CHAPTER 13

Community Loan Servicing, LLC fka Bayview Loan
Servicing, LLC
                            Movant
               vs.                                                                 NO. 18-18079 ELF

Charles Greif
                                 Debtor(s)

William C. Miller Esq.
                                 Trustee                                       11 U.S.C. Section 362

       MOTION OF Community Loan Servicing, LLC fka Bayview Loan Servicing, LLC
                  FOR RELIEF FROM THE AUTOMATIC STAY
                             UNDER SECTION 362

         1.       Movant is Community Loan Servicing, LLF fka Bayview Loan Servicing, LLC.

         2.       Debtor(s) is/are the owner(s) of the premises 3107 Willits Road, Philadelphia, PA 19114,

 hereinafter referred to as the mortgaged premises.

         3.       Movant is the holder of a mortgage, original principal amount of $115,000.00 on the

 mortgaged premises that was executed on January 25, 2007. The mortgage has been assigned as follows:

         MERS, Inc. mortgagee acting solely as nomiee for Foundation Financial Group, LLC to Bayview

 Loan Serivcing, LLC a Delaware mited liability company filed on January 25, 2011 at Document ID Number

 52308126

         4.       William C. Miller Esq., is the Trustee appointed by the Court.

         5.       The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.       Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $1,134.65 for the months of March 2021 through May 2021 plus late charges if applicable. The

 debtor’s suspense balance is $265.25.

         7.       In addition to the other amounts due to Movant reflected in this Motion, as of the date

 hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred legal fees and
Case 18-18079-elf            Doc 33       Filed 05/10/21 Entered 05/10/21 13:17:32               Desc Main
                                          Document      Page 2 of 2
legal costs. Movant reserves all rights to seek an award or allowance of such fees and expenses in accordance

with applicable loan documents and related agreements, the Bankruptcy Code and otherwise applicable law.

        8.         The total amount necessary to reinstate the loan post-petition is $3,138.70 (plus attorney’s

fees & costs).

        9.       Movant is entitled to relief from stay for cause.

        10.        This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                            /s/ Rebecca A. Solarz, Esq.
                                                            _________________________________
                                                            Rebecca A. Solarz, Esquire
                                                            KML Law Group, P.C.
                                                            701 Market Street, Suite 5000
                                                            Philadelphia, PA 19106-1532
                                                            Phone: (215) 627-1322 Fax: (215) 627-7734
                                                            Attorneys for Movant/Applicant
